EXHIBIT 10.4                        

 
HNI CORPORATION
EXECUTIVE BONUS PLAN
 


As adopted on May 1, 1974, and amended on
April 20, 1976, April 19, 1977, January 31, 1983,
February 5, 1985, November 4, 1986, July 7, 1988
May 4, 1992, November 2, 1992, February 8, 1993,
February 14, 1994, November 14, 1994, May 8, 1995,
November 11, 1996, January 1, 2000, January 1, 2004,
November 11, 2005, and August 8, 2006.


1. Purpose. The purpose of the Executive Bonus Plan (the "Plan") is to encourage
a consistently high standard of excellence and continued employment by officers
and selected other executives of the Corporation and any subsidiary, which
elects to participate in the Plan (an "Electing Subsidiary").  The Plan shall be
operated at all times in conformance with applicable government regulations. 
(As amended January 31, 1983, May 4, 1992, November 11, 1996 and August 8,
2006.)


2. Participants. For any fiscal year, each person who is an officer as of the
end of such fiscal year of HNI Corporation (the "Corporation") or any Electing
Subsidiary, and each other executive of the Corporation or any Electing
Subsidiary as is selected by the Board of Directors of the Corporation
("Board"), or by the Chief Executive Officer of the Corporation if the Board
delegates such authority to Chief Executive Officer, as of the end of such
fiscal year, shall be eligible to be Participants in the Plan.  (As amended
April 20, 1976, April 19, 1977, November 11, 1996 and August 8, 2006.)
 
3. Payment. Upon final determination of bonus awards by the Board or, to the
extent delegated by the Board for a fiscal year, the Human Resources and
Compensation Committee of the Board ("Committee"), the bonus awards shall be
paid in full in cash, subject to Section 3(c), as follows:


a. Any bonus award for a fiscal year ending prior to December 28, 1996, to the
extent not already paid to the Participant, shall be paid to the Participant
(or, as applicable, the Participant's estate) in a single sum payment not later
than March 14, 1997, provided that (i) the Participant is employed by the
Corporation or an Electing Subsidiary on the date of payment or (ii) the
Participant's employment with the Corporation and each Electing Subsidiary
terminated due to death, disability, retirement after age 55 pursuant to
established retirement policies of the Corporation or for any other reason
(except a termination for cause, as determined by the Committee) after a Change
in Control (as defined below).  (As amended August 8, 2006.)


b. Effective for each fiscal year ending on or after December 28, 1996, each
bonus award for such fiscal year shall be paid on the 15th day of the
Corporation's February fiscal month following the end of the Corporation's
fiscal year for which the bonus award is made (or as soon thereafter as is
administratively reasonable), provided, subject to Section 4, that the
Participant is employed by the Corporation or an Electing Subsidiary on the last
day of the fiscal year for which a bonus, if any, is to be paid.  For purposes
hereof, a bonus award will be deemed to be paid as soon as administratively
reasonable after the date specified above if it is paid within six months
thereafter.  (As amended January 1, 2004 and August 8, 2006).


c. The Committee may require payment of any bonus award (or portion thereof) for
a fiscal year under Section 3(a) or 3(b) in the form of shares of Bonus Stock
issued pursuant to (and as defined in) the Corporation's Stock-Based
Compensation Plan (i) at the Participant's request, in the amount indicated by
such Participant, subject to the Committee's approval, or (ii) in the amount of
up to 50% of such bonus award in the event that the Committee determines, in its
sole discretion, that the Participant's respective stock ownership level under
the Executive Stock Ownership Policy does not reflect appropriate progress
toward such Participant’s five-year goal thereunder.  The number of shares of
Bonus Stock to be paid shall be determined by dividing the cash amount of the
bonus award under the Plan (or, portion thereof, as elected by the Participant)
for a fiscal year by the average of the high and low prices of a share of the
Corporation's common stock on the date the award is paid.  All Federal, state
and local income tax and other employment tax withholding shall be made pursuant
to Section 5.5 of the Stock-Based Compensation Plan.  (As amended January 31,
1983, May 8, 1995, November 11, 1996, January 1, 2000, November 11, 2005, and
August 8, 2006.)


d. As used in the Plan, "Change in Control" means:


(i) the acquisition by any individual, entity or group (with the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either:  (A)
the then outstanding shares of common stock of the Corporation (the "Outstanding
Corporation Common Stock"); or (B) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of Directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control:  (I) any acquisition
directly from the Corporation; (II) any acquisition by the Corporation; (III)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation;
or (IV) any acquisition by any corporation pursuant to a transaction which
complies with clauses (A), (B) and (C) of subsection (iii) of this paragraph; or


(ii) individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
date hereof whose election, or nomination for election by the Corporation's
shareholders, was approved by a vote of a majority of the Directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or


(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
"Business Combination"), in each case, unless, following such Business
Combination:  (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of Directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be;
(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.


(As amended November 4, 1986, July 7, 1988, November 14, 1994, November 11, 1996
and August 8, 2006.)


4. Termination of Employment.  The following provisions shall apply for any
fiscal year commencing after December 28, 1996:
 
a. If a Participant's employment with the Corporation and each Electing
Subsidiary is terminated during a fiscal year by reason of death, Disability (as
defined in the HNI Corporation Long-term Performance Plan), or Retirement, the
Participant or the Participant's estate, shall receive a bonus award for such
fiscal year, determined as if the Participant had remained employed for such
entire fiscal year, prorated for the number of weeks during such fiscal year
that have elapsed as of the Participant's termination, and subject to the first
sentence of Section 4(b).  (As amended August 8, 2006.)


b. If a Participant's employment with the Corporation and each Electing
Subsidiary is terminated during a fiscal year for any reason other than death,
Disability (as defined in the HNI Corporation Long-term Performance Plan), or
Retirement, the Participant's rights to any bonus award for such fiscal year
will be forfeited.  However, the Committee may, in its discretion, determine to
pay a prorated bonus award for the portion of such fiscal year during which the
Participant was employed by the Corporation or an Electing Subsidiary, except
that in no event shall any such prorated bonus award be paid in the event of
termination for cause, as determined by the Committee.  (As amended November 11,
1996 and August 8, 2006.)


c. For purposes of this Section 4, "Retirement" means:  (i) for bonus awards
granted for fiscal years commencing on or after January 1, 2007, the
Participant's termination of employment with the Corporation and all Electing
Subsidiaries after the attainment of age 65, or age 55 with ten years of service
with the Corporation or an Electing Subsidiary; provided, however, that the
Chief Executive Officer of the Corporation, in his or her discretion, may waive
or reduce the ten-year service requirement with respect a Participant; and (ii)
for bonus awards granted for fiscal years commencing prior to January 1, 2007,
the Participant's voluntary termination of employment with the Corporation and
all Electing Subsidiaries on or after attainment of age 55. (As amended August
8, 2006.)


5. Change in Control.  For fiscal years commencing after December 28, 1996, in
the event of a Change in Control (as defined above), the maximum bonus award for
the fiscal year then in progress, prorated for the number of weeks in such
fiscal year that have elapsed as of the date of the Change in Control, shall be
paid immediately in cash, without regard to Section 3(c).  Any adjustment or
termination of a Participant's participation in the Plan that occurs at any time
on or after the 90th day preceding a Change in Control shall be of no effect. 
(As amended November 11, 1996 and August 8, 2006.)


6. Administration.  The Board shall have full power to interpret and administer
this Plan from time to time in accordance with the By-laws of the Corporation,
except to the extent provided in the Corporation's Stock-Based Compensation Plan
or to the extent that the Board may have delegated its powers to the Committee. 
Decisions of the Board or the Committee shall be final, conclusive and binding
upon all parties.  The Committee shall consist of two or more "non-employee
directors" within the meaning of Rule 16b-3 as promulgated pursuant to Section
16 of the Securities Exchange Act of 1934.  (As amended May 8, 1995, November
11, 1996 and August 8, 2006.)


7. Cost.  Each Electing Subsidiary shall reimburse the Corporation for the
amount of such bonus awards, which shall be awarded and paid to Participants for
services to such Electing Subsidiary, as determined by the Board.  (As amended
August 8, 2006.)


8. Amount of Individual Bonus.  For fiscal years beginning after December 28,
1996, the bonus award for each fiscal year for any Participant shall be
determined by the Board, or, to the extent delegated by the Board for a fiscal
year, by the Committee, no later than the first meeting of the Board that occurs
during the fiscal year following the year for which the bonus award is made. 
(As amended April 20, 1976 and November 11, 1996.)


9. General Provisions.


a. The Corporation shall have the right to deduct any Federal, state or local
taxes applicable to payments under the Plan.  The Committee may permit
Participants to satisfy withholding obligations by electing to have shares of
Bonus Stock withheld.


b. Except as otherwise determined by the Committee, no right or interest of any
Participant in this Plan shall be assignable or transferable except by will or
the laws of descent and distribution, nor shall any such right or interest be
subject to any lien, directly, by operation of law or otherwise, including
execution, levy, garnishment, attachment, pledge or bankruptcy.


c. Except as provided in Sections 4 and 5, the Board may terminate or amend the
Plan at any time.


10. Special Provision for Qualifying Participants.


a. This Section 10 shall apply with respect to any bonus award made under the
Plan with respect to the Chief Executive Officer of the Corporation and any
other Participant designated by the Board from time to time (each a "Qualifying
Participant").  Not later than the 90th day after the commencement of the fiscal
year for which the bonus award is made, in addition to any other performance
criteria established by the Committee, the Committee shall establish in writing
Profit Achievement Factors and Personal Objective Achievement Factors
(collectively, "Qualifying Factors") for each Qualifying Participant.  The
maximum bonus award payable to a Qualifying Participant for such fiscal year
based on the degree of attainment of such Qualifying Factors shall not exceed $2
million.  Subject to Sections 4 and 5, the Committee may adjust any Qualifying
Factor that has been established for any fiscal year, provided that no such
adjustment shall be permitted if it would cause the Award based on such
Qualifying Factor to fail to satisfy the requirements for performance-based
compensation under Code Section 162(m).  Subject to Sections 4 and 5, the
Committee may adjust any other performance criteria established for any fiscal
year, provided that no such adjustment may be based upon the failure, or the
expected failure, to attain or exceed a Qualifying Factor.  In no event shall
any bonus award relating to performance criteria other than Qualifying Factors
be dependent upon the attainment of, or failure to obtain, a bonus award based
on Qualifying Factors.


b. The administration of all aspects of the Plan applicable to bonus awards
relating to Qualifying Factors is intended to comply with the exception from
Section 162(m) of the Internal Revenue Code of 1986, as amended, for qualified
performance-based compensation and shall be construed, applied and administered
accordingly.


c. For purposes of this Section, (i) "Profit Achievement Factors" shall mean an
objective performance goal based on one or more of the following: operating
expense ratios, total stockholder return, return on sales, operating income,
operating profit, return on equity, return on capital, return on assets, return
on investment, net income, operating income, earnings per share, improved asset
management, improved gross margins, generation of free cash, revenues, market
share, stock price, cash flow, retained earnings, aggregate product price and
other product price measures, and (ii) "Personal Objective Achievement Factors"
shall mean an objective performance goal based on one or more of the following: 
results of customer satisfaction surveys, results of employee surveys, employee
turnover, safety record, management of acquisitions, increased inventory turns,
product development and liability, research and development integration,
proprietary protections, legal effectiveness, handling Federal securities law or
environmental issues, manufacturing efficiencies, distribution efficiencies,
member productivity, system review and improvement, service reliability, cost
management.


d. This Section 10 shall become effective as of January 1, 2000; provided,
however, that no bonus award relating to Qualifying Factors shall be paid under
the Plan to any Qualifying Participant unless, prior to such payment, the
provisions of this Section 10 are approved by the holders of a majority of the
securities of the Corporation present, or represented, and entitled to vote at a
meeting of stockholders duly held in accordance with the laws of the State of
Iowa.


(Amended as of January 1, 2004 and August 8, 2006.)







